 


109 HRES 554 IH: Urging the Government of the Gabonese Republic to hold orderly, peaceful, and free and fair presidential elections in November 2005.
U.S. House of Representatives
2005-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 554 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2005 
Mr. Payne (for himself and Mr. Wynn) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the Government of the Gabonese Republic to hold orderly, peaceful, and free and fair presidential elections in November 2005. 
 
Whereas the Gabonese Republic is a heavily forested and oil-rich country on the west coast of Central Africa, which produces nearly 270,000 barrels of oil per day; 
Whereas Gabon gained independence from France in 1960, was subject to single-party rule until 1990, and has demonstrated its support for the democratic process through the formation of numerous political parties since 1990 and the strong participation of its people in prior elections; 
Whereas Gabon is scheduled to hold national elections in November 2005 for the purpose of electing a President; 
Whereas the Government of Gabon is a signatory to the Paris Accords of 1994, approved by national referendum in July 1995, which provides for a state of law guaranteeing basic individual freedoms and the organization of free and fair elections under an independent national election commission; 
Whereas Gabon has enjoyed a strong relationship with the United States, as demonstrated by Secretary of State Colin Powell’s historic visit to Gabon in September 2002, the President of Gabon’s visit to the White House in May 2004, and cooperative business and trade relations between the two countries; 
Whereas the Department of State’s 2005 Country Reports on Human Rights Practices states with respect to Gabon that the last presidential election in 1998, the legislative elections in 2001, and the senatorial elections in 2003 were marred with serious administrative problems and irregularities, including incomplete and inaccurate electoral lists and the use of false documents to cast multiple votes; 
Whereas in July 2003, the Gabonese Constitution was amended to remove any references to presidential term limits; 
Whereas the President of Gabon has been the leader of that country since 1967 and is the longest serving leader on the continent of Africa; 
Whereas the judiciary of Gabon is widely viewed to be inefficient and subject to government influence; 
Whereas the President of the National Electoral Commission in Gabon issued a decree that permits the military to vote in their barracks on November 25 and the general population to vote on November 27, 2005; 
Whereas this decree potentially raises the possibility that, in the absence of proper safeguards, military personnel might vote more than once and that other voting irregularities might occur since military barracks are not generally open to public observation; 
Whereas the Gabonese Minister of Immigration threatened to invalidate the passports of members of opposition political parties seeking to travel outside of Gabon in response to their alleged criticism of the President of Gabon overseas, which can only be viewed as a threat to the freedoms of speech and of assembly; 
Whereas, according to press reports, in some locales, electoral lists have not been posted, and in others, voter registries may have been inflated; and 
Whereas it is in the interest of the United States to promote political and economic freedom in Africa and throughout the world: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes and commends the mediation efforts of the Government of the Gabonese Republic in Angola, Burundi, the Central African Republic, Chad, Congo (Brazzaville), Congo (Kinshasa), and Cote d’Ivoire; 
(2)recognizes and commends those Gabonese who have demonstrated their desire for free and fair elections; 
(3)believes it is critical that the November 2005 presidential elections be conducted in a fair and transparent manner, and that the elections be viewed by the people of Gabon as such so that the winner of the election can claim a clear and legitimate mandate to govern the country; 
(4)calls on the Government of Gabon and opposition parties to continue their peaceful dialogue and to fairly and transparently resolve any elections-related disputes between them; 
(5)calls on the Gabonese Government— 
(A)to hold orderly, peaceful, free, and fair presidential elections in November 2005 in order to ensure the long-term growth and stability of Gabon; 
(B)to guarantee the full, free, and open participation of opposition parties in the upcoming elections; and 
(C)to guarantee all Gabonese citizens the freedom of speech and the freedom of assembly; and 
(6)calls on the Government of the United States and the international community to continue to encourage and support the institutionalization of democratic processes and the establishment of conditions for good governance in Gabon and the sub-region. 
 
